275 F.3d 1199 (9th Cir. 2001)
HECTOR MONTERO-MARTINEZ; GREGORIO PEDRO MONTEROHERNANDEZ, Petitioners,v.JOHN ASHCROFT, Attorney General of the United States,* Respondent.
No. 99-70596INS No. Aie-yzj-nyv
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed December 28, 2001

Before: Harry Pregerson, Barry G. Silverman, and Richard C. Tallman, Circuit Judges.

ORDER

1
The petition for rehearing is GRANTED. The Opinion filed on May 23, 2001 and the Amended Opinion filed on May 30, 2001, 249 F.3d 1156, are withdrawn. The panel will notify the parties if it wishes to hear additional argument.



Notes:


*
 John Ashcroft is substituted for his predecessor, Janet Reno, as Attorney General of the United States. Fed. R. App. P. 43(c)(2).